By the Court:
The action was commenced in 1872, and the case must, therefore, be determined irrespective of the provisions of the act of March 19, 1874. (Reis v. Graff ante.)
The appeal of defendant to the Board of Supervisors was taken regularly and in proper time, and should have been entertained. The Board had no power to dismiss this appeal, and it must be regarded as still pending. It results that the assessment has not become a finality, and the action was prematurely instituted.
Judgment affirmed.